Citation Nr: 1450028	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to March 1967 and from February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claim to reopen a claim for entitlement to service connection for posttraumatic stress disorder.  

A hearing was held on June 19, 2014, in Albuquerque, New Mexico, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2008 rating decision, the Albuquerque, New Mexico RO denied the Veteran's claim for service connection for PTSD; the Veteran submitted a Notice of Disagreement and the RO issued a Statement of the Case; during the relevant appeal period, the Veteran did not file a substantive appeal (VA Form 9) and new and material evidence relevant to the claim was not received within a year of the March 2008 decision.

2.  Evidence associated with the claims file since the March 2008 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, in which the RO denied the Veteran's claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2014).

2.  As evidence pertinent to the claim for service connection for PTSD, received since the RO's March 2008 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required have been satisfied with respect to the appellant's claim to reopen, the Board concludes that these duties do not preclude the Board from adjudicating the claim for service connection for residuals of fracture, left jaw, because the Board is taking favorable action by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the appellant.

II.  New and Material Evidence

In a March 2008 rating decision, the Albuquerque, New Mexico RO denied the Veteran's claim for service connection for PTSD.  Although the Veteran submitted a timely Notice of Disagreement, he did not submit a substantive appeal following issuance of a Statement of the Case.  New and material evidence was also not received during the relevant appeal period.  The RO's March 2008 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2014).

The basis for the RO's March 2008 denial on the merits was that there was insufficient evidence provided to verify a number of the Veteran's claimed stressors.  The RO also denied the claim with regard to certain verified stressors on the basis that the incidents were minor and there was no threat present.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  

The Veteran submitted a March 2009 lay statement from a fellow serviceman recalling an incident involving a capsized fishing boat which they thought might be loaded with bombs.  Such evidence is presumed credible for purposes of determining whether new and material evidence has been received.  The RO previously denied service connection for PTSD in part because it found that the fishing boat posed no threat to the naval vessel upon which the Veteran was stationed.  This new evidence speaks to whether the Veteran subjectively experienced threatened serious bodily injury, and is material to the question of whether the Veteran has PTSD related to this verified stressor.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence is new and material, and the claim for service connection for PTSD should be reopened.



ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.


REMAND

Reasons for remand:  To obtain relevant deck log and command history records and to provide the Veteran with adequate VA examination.

The Veteran has reported that while serving aboard the U.S.S. Cimarron (AO-22) in the waters off the coast of the Republic of Vietnam, 3 Vietnamese PT boats approached to attack, and the Cimarron destroyed them with its guns.  The Veteran has also reported that he was a member of the gun crew involved with this incident.  Beginning in March 2008, the Veteran reported that this event occurred sometime in approximately April to June 1964.  In later reports, the Veteran said it might have been between February and May 1964.    

The Veteran has additionally claimed a number of other stressors, including fires aboard the U.S.S. Cimarron and an incident where an officer jumped overboard and drowned.  The Veteran has requested that the full deck logs from his time aboard the U.S.S. Cimarron be reviewed for confirmation of his reported stressors.  He also asked that the command history and action report for the ship be provided; he included an informational pamphlet noting that such command histories  may include details not included on deck logs, which are considered administrative and not operational records.  A review of the claims file shows that deck logs from May and August 1966 have been associated with the file, but other deck logs from the Veteran's time aboard the U.S.S. Cimarron are not of record.  

In furtherance of VA's duty to assist, the deck logs and command histories of the U.S.S. Cimarron, from February to June 1964, should be obtained and associated with the claims file.  The Board finds that, although the Veteran has claimed additional stressors occurring at some point during his tenure aboard the U.S.S. Cimarron, he has not otherwise specified the relevant dates, despite repeated requests from VA, which would allow for a guided search for relevant records.  VA's duty to assist does not require it to obtain deck logs for the entirety of the approximately 3 years and 4 months aboard.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist in developing a claim is not a license for a "fishing expedition ").

The Veteran was provided with a VA PTSD examination in March 2011.  The examination report, however, only focuses on the claimed stressor involving the reported suicide of an officer who jumped overboard.  The Veteran additionally has endorsed a stressor involving an incident in August 1966 where a Vietnamese fishing boat was capsized and towed to the side of the Cimarron.  He reports that, at the time, he believed the situation was a ruse and that the fishing boat was loaded with explosives to ambush them.  The incident with the fishing boat is documented in the ship's deck logs and in a yearbook-style article.  The Veteran has also stated that there were times when the U.S.S. Cimarron collided with other ships, and he was sent into a panic thinking that the vessel was under attack.  The collision is documented in the ship's records, and the event is therefore verified.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA examination did not address these potential stressors, additional examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, from the appropriate source, command histories and deck log book records from the U.S.S. Cimarron (AO-22), from February 1964 to June 1964. 

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate VA medical professional for an opinion on the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Based on a review of the claims folder, examination findings, and statements of the Veteran, the examiner should render any relevant diagnoses pertaining to the claim for service connection for an acquired psychiatric disorder, including PTSD.

a.  For any diagnosis provided for an acquired psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, the Veteran's active service.

b.  The examiner should specifically diagnose or rule out a finding of PTSD; the examiner should then provide an opinion as to the whether it is at least as likely as not that the Veteran's symptoms are related to either stressor noted below.

i.  Fear that collisions with other vessels that the U.S.S. Cimarron was to refuel were in fact incoming fire that would result in the Cimarron's explosion. 

ii.  Fear that an overturned Vietnamese fishing boat, brought alongside the U.S.S. Cimarron, was laden with explosives and was a trap.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disorder, including PTSD, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


